      Case: 3:20-cv-00193-GHD-JMV Doc #: 3 Filed: 07/01/20 1 of 1 PageID #: 57




                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


 LOEB BROS. REALTY, L.P.                                                           PLAINTIFFS

 V.                                                                        NO: 3:20CV193-M-V

 PARKWAY EXCHANGE, LLC., and                                                      DEFENDANT
 AMY CHATHAM


                                    ORDER OF RECUSAL

       The undersigned hereby RECUSES himself from further participation in this cause. The

case sub judice is returned to the Clerk of the United States District Court for the Northern

District of Mississippi for reassignment.

       IT IS HEREBY ORDERED, this, the 1st day of July, 2020.

                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
